DETAILED ACTION
This is the first office action in application number 17/191,951 filed on March 4th, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-10, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balinski (USPGPUB20130312202).
Regarding Claim 1, Balinski teaches the automatic laundry treating appliance (Para 0019 Figure 1; washing machine 10), comprising: 
a cabinet (Para 0022 Figure 1; housing 12); 
a treating chamber located inside the cabinet, the treating chamber configured to receive laundry (Para 0022 Figure 1; treating chamber 20 for treating laundry); 
at least one sensor mounted in the automatic laundry treating appliance and configured to generate a signal indicative of a height of the laundry at a location within the treating chamber (Para 0029 Figure 1; One or more sensors 66 may be positioned in a suitable location in the washing machine 10 for detecting the amount of laundry placed in the treating chamber 20);
and a communication device configured to communicate to a user whether the height of the laundry in the treating chamber is below, within or above a determined optimal range (Para 0036 Figure 3, 4, and 5; indicator 78 may indicate to a user when laundry in the treating chamber 20 satisfies a predetermined amount threshold correlating to an optimally filled treating chamber 20).
Regarding Claim 2, Balinski teaches the automatic laundry treating appliance in Claim 1, and further teaches wherein the communication device is at least one of a visual display and an audible device (Para 0038 Figure 3, 4, and 5; user interface 70 having an indicator 78 in the form of a laundry fill indicator. An audible noise may be combined with the LED 80).
Regarding Claim 3, Balinski teaches the automatic laundry treating appliance in Claim 1, and further teaches the at least one sensor is a time of flight (TOF) sensor (Para 0032; An infrared (IR) or optical-based sensor may be used to determine the volume of laundry in the treating chamber 20, as hereinafter described. The TOF sensor is interpreted to be an optical based sensor because it uses a beam of light and the reflection to measure distance).
Regarding Claim 4, Balinski teaches the automatic laundry treating appliance in Claim 1, and further teaches the at least one sensor is multiple sensors (Para 0029; One or more sensors 66 may be positioned in a suitable location in the washing machine 10 for detecting the amount of laundry placed in the treating chamber 20).
Regarding Claim 5, Balinski teaches the automatic laundry treating appliance in Claim 1 and further teaches the at least one sensor is multiple time of flight (TOF) sensors (Para 0032; An infrared (IR) or optical-based sensor may be used to determine the volume of laundry in the treating chamber 20, as hereinafter described. The TOF sensor is interpreted to be an optical based sensor because it uses a beam of light and the reflection to measure distance; Para 0029; One or more sensors 66 may be positioned in a suitable location in the washing machine 10 for detecting the amount of laundry placed in the treating chamber 20). 
Regarding Claim 6, Balinski teaches the automatic laundry treating appliance in Claim 1, wherein the communication device is configured to communicate to a user whether the amount of laundry in the treating chamber is below, within or above a determined optimal range before initiation of treatment of the laundry (Para 0036 Figure 3, 4, and 5; indicator 78 may indicate to a user when laundry in the treating chamber 20 satisfies a predetermined amount threshold correlating to an optimally filled treating chamber 20).
Regarding Claim 7, Balinski teaches the automatic laundry treating appliance in Claim 1, and further teaches the treating chamber is defined by a drum that rotates about a horizontal axis (Para 0019 Figure 1; washing machine 10 may include a housing 12, which may be a cabinet or a frame to which decorative panels are mounted. A rotatable drum 18 may be disposed within an interior of the housing 12 and may at least partially define a treating chamber 20 for treating laundry, it can be observed in Figure 1 the drum is oriented horizontally).
Regarding Claim 8, Balinski teaches the automatic laundry treating appliance in Claim 7, and further teaches the at least one sensor is mounted to a non-rotating portion of the automatic laundry treating appliance (Para 0074 Figure 12; the imaging device 272 may be located in the drum 226 on a suitable drum surface, incorporated into a mounting structure such as a portion of the cabinet 222, washing machine framework, or suitably integrated attachment point, or in the door 26, the cabinet being interpreted to be a non-rotating portion of the appliance).
Regarding Claim 9, Balinski teaches the automatic laundry treating appliance in Claim 8, and further teaches a tub located within the cabinet, and wherein the at least one sensor is mounted to the tub (Para 0022 Figure 1; A rotatable drum 18 may be disposed within an interior of the housing 12; Para 0074 Figure 12; the imaging device 272 may be located in the drum 226 on a suitable drum surface). 
Regarding Claim 10, Balinski teaches the automatic laundry treating appliance in Claim 8, further comprising a bellows positioned between a tub and an opening in the automatic laundry treating appliance configured to permit the passage of laundry, and wherein the last one sensor is mounted to the bellows (Para 0022 Figure 1; bellows 26 couples an open face of the tub 22 with the housing 12, and the door 25 seals against the bellows 26; Para 0078; The LEDs 234, 236, 238 may be mounted in or on a mounting element 232, which may be a front wall of the cabinet 222, the door 25, the bellows 26, the baffles 28, or other surfaces. The forgoing description is directed toward the LEDs as an illumination source. The LEDs may alternatively be part of a load volume sensor 270). 
Regarding Claim 15, Balinski teaches a method of indicating laundry load size in an automatic laundry treating appliance, comprising:
determining the height of laundry in a treating chamber of the automatic laundry treating appliance (Para 0076; the signals may be processed in the controller 68 by utilizing an algorithm to produce a volume metric. The volume metric may be indicative of at least one of the volume, level, or height of the laundry load in the treating chamber 225);
calculating a parameter indicative of a drum fill percentage from the height of the laundry (Para 0082; Quantitative load sizes may be expressed as a percent of interior treating chamber volume, or as an absolute volume in cubic inches, liters, and the like, calculated from the load weight and load volume information generated from the sensors);
determining whether the drum fill percentage is below, within, or above an optimal range (the controller 68 repeatedly receives the output from the amount sensor 66, which indicates the amount of the laundry loaded within the treating chamber 20, and at 104 compares it with a predetermined amount threshold stored in the memory 72 to determine when the amount of the laundry loaded into the treating chamber 20 satisfies the amount threshold);
generating a human-perceptible signal indicative of whether the parameter indicative of a drum fill percentage is below, within, or above the optimal range before treatment of the laundry (Para 0036 Figure 3, 4, and 5; indicator 78 may indicate to a user when laundry in the treating chamber 20 satisfies a predetermined amount threshold correlating to an optimally filled treating chamber 20).
Regarding Claim 18, Balinski teaches the method of claim 15, and further teaches determining the parameter indicative of a drum fill percentage further comprises applying a parametric regression function to the average laundry height (Para 0076; the signals may be processed in the controller 68 by utilizing an algorithm to produce a volume metric. The volume metric may be indicative of at least one of the volume, level, or height of the laundry load in the treating chamber 225, wherein the algorithm is interpreted to include the parametric regression function as a type of algorithm).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Balinski (USPGPUB2013312202) as applied to claims 1-4, 6-10, 15, and 18 above, and further in view of Altinier (EP3257995).
Regarding Claim 11, Balinski teaches the automatic laundry treating appliance in Claim 7 as discussed above, but does not teach the laundry appliance is configured to wash and dry laundry in the treating chamber.
Altinier teaches the automatic laundry treating appliance is configured to wash and dry laundry in the treating chamber (Col 6 Para 0035; the laundry treatment appliance is a combined washer/dryer, whereby the laundry treatment process is a combined washing and drying cycle). Therefore, it would be obvious to one of ordinary skill in the art to use the combined washing/drying cycle of Altinier in the laundry treating appliance of Balinski to improve the convenience of the laundry appliance. 
Regarding Claim 12, Balinski teaches the automatic laundry treating appliance in Claim 1, but does not teach the communication device configure to communicate to a user at the completion of the drying function information related to whether the amount of laundry treated was more than an optimal amount.
 Altinier teaches the communication device is further configured to communicate to a user at the completion of a drying function information related to whether the amount of the laundry treated was more than an optimal amount of laundry based upon data acquired during the drying function (Col 9 Para 0051; The notification is preferably issued on a the display 50; Col 9 Para 0054; notification can preferably be issued in the final phase of the laundry treatment process and/or after the end of the laundry treatment process in step 120. The user can therefore when returning back to the appliance take note of the notification and learn that her or his laundry has been treated while being in an overload decision. As described above, in step 120, the laundry process is continued and finished. The method described is preferably conducted by the control unit 56). Therefore, it would be obvious to one of ordinary skill in the art to include the communication device of Altinier in the laundry treating appliance of Balinski to optimize the laundry treating process for the user.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Altinier and further in view of Balinski.
Regarding Claim 14, Altinier teaches an automatic washer/dryer combination appliance, comprising (Col 8 Para 0045; the laundry appliance can be a combined washer and dryer):
a cabinet (Col 7 Para 0044; casing 6);
a drum located inside the cabinet and configured to rotate about a horizontal axis (Col 7 Para 0044 Figure 2; a washing tub 30 is contained within casing 6, whereby a rotatable and perforated (perforation is not shown) drum 36 is contained by the washing tub 30, shown to be oriented horizontally in Figure 2);
a treating chamber defined by the interior of the drum, the automatic washer/dryer combination being configured to both wash and dry laundry received in the treating chamber (Col 8 Para 0048; laundry is loaded into the drum 36; Col 8 Para 0045; the laundry appliance can be a combined washer and dryer). Altinier does not teach the plurality of TOF sensors mounted on a non-rotating portion of the automatic washer/dryer combination positioned to detect a height of the laundry in the treating chamber.
Balinski teaches a plurality of time of flight (TOF) sensors mounted on a non-rotating portion of the automatic washer/dryer combination appliance and positioned to detect a height of the laundry at various locations within the treating chamber (Para 0029; One or more sensors 66 may be positioned in a suitable location in the washing machine 10 for detecting the amount of laundry placed in the treating chamber 20; Para 0032; An infrared (IR) or optical-based sensor may be used to determine the volume of laundry in the treating chamber 20, as hereinafter described. The TOF sensor is interpreted to be an optical based sensor because it uses a beam of light and the reflection to measure distance);
and a communication device configured to generate a human-perceptible signal related to the load size of the laundry prior to initiation of washing of the laundry (Para 0036 Figure 3, 4, and 5; indicator 78 may indicate to a user when laundry in the treating chamber 20 satisfies a predetermined amount threshold correlating to an optimally filled treating chamber 20). 
Therefore, it would be obvious to one of ordinary skill in the art to combine the TOF sensors and communication device of Balinski with the washer/dryer appliance of Altinier in order to detect the level of the laundry in the appliance and communicate this level with the user. 
Claims 3, 5, 13, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Balinski (USPGPUB20130312202) as applied to claims 1-4, 6-10, 15, and 18 above, and further in view of Hwang (USPGPUB20190284743).
Regarding Claims 3, 5, and 14 these claims are rejected as unpatentable over Balinski as discussed above, however, if the “optical based sensor” limitation of Balinski is interpreted as not including the TOF sensors, Hwang further teaches a washing machine that uses the at least one time of flight (TOF) sensor (Para 0055; sensors (ToF/RGB-D camera sensors)) to measure the height of the laundry in the appliance. Therefore, these sensors are known in the art, and it would be obvious to one of ordinary skill in the art to include the TOF sensors of Hwang in the appliance of Balinski to measure the height of the laundry in the appliance.
Regarding Claim 13, Balinski teaches the automatic laundry treating appliance in Claim 12, but does not teach the controller adjusts the optimal range based on data acquired during drying.
Hwang teaches the controller is configured to adjust the determined optimal range based upon the data acquired during the drying function (Para 0017; a learning unit that produces information on course setting adequate for specific laundry, and the learning unit extracts and learns features from information on the volume and image of laundry and information measured in the washing machine and produces information on course setting in response to the results of learning, wherein the learning unit is the controller and the course setting is the optimal range).
Therefore, it would be obvious to one of ordinary skill in the art to use the controller of Hwang in the laundry appliance of Balinski in order to update the optimal settings of the laundry cycle based on performance. 
Regarding Claim 16, Balinski and Hwang teach the method of claim 13, and Balinski further teaches the human-perceptible signal is at least one of a visual signal and an audible signal (Para 0038; an audible noise may be combined with the LED 80 to additionally alert the user that the treating chamber 20 is overfilled).
Regarding Claim 19, Balinski and Hwang teach the method of claim 13, and Hwang further teaches the at least one sensor is a time of flight (TOF) sensor (Para 0055; sensors (ToF/RGB-D camera sensors)). Therefore, it would be obvious to one of ordinary skill in the art to include the TOF sensors in the method of Balinski and Hwang to measure the height of the laundry in the appliance. 
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balinski and Hwang as applied to claims 13 and 16 above, and further in view of Getz (US5305485).
Regarding Claim 17, Balinski and Hwang teach the method of claim 13, but do not teach determining the parameter indicative of a drum fill percentage by calculating and average laundry height by averaging the output signals of multiple sensors.
Getz teaches a laundry appliance that includes determining the parameter indicative of a drum fill percentage comprises calculating an average laundry height by averaging the output signals of multiple sensors configured to determine the height of the laundry at locations within the treating chamber (Col 6 Line 31; distance measurements are averaged and stored in a memory register as described in step 204). Therefore, it would be obvious to one of ordinary skill in the art to determine the parameter indicative of drum fill percentage using the average as taught by Getz in order to improve the accuracy of the parameter.
Regarding Claim 20, Balinski, Hwang, and Getz teach the method of claim 17, and Balinski further teaches the at least one sensor comprises multiple sensors (Para 0029; One or more sensors 66 may be positioned in a suitable location in the washing machine 10 for detecting the amount of laundry placed in the treating chamber 20).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Balinski and Hwang as applied to claims 13, 16, and 19 above, and further in view of Altinier.
Regarding Claim 21, Balinski and Hwang teach the method of claim 13, but do not teach the step of communicating information to a user at the completion of a drying function.
Altinier teaches a combined washing/drying appliance and a method that includes the step of communicating to a user at the completion of a drying function information related to whether the amount of the laundry treated was more than an optimal amount of laundry based upon data acquired during the drying function (Col 9 Para 0051; The notification is preferably issued on a the display 50; Col 9 Para 0054; notification can preferably be issued in the final phase of the laundry treatment process and/or after the end of the laundry treatment process in step 120. The user can therefore when returning back to the appliance take note of the notification and learn that her or his laundry has been treated while being in an overload decision. As described above, in step 120, the laundry process is continued and finished. The method described is preferably conducted by the control unit 56).
Therefore, it would be obvious to one of ordinary skill in the art to include the step of communicating whether the optimal amount of laundry was treated to the user as taught by Altinier in the method taught by Balinski and Hwang in order to communicate with the user to ensure optimal treatment of laundry by the appliance.
Regarding Claim 22, Balinski, Altinier and Hwang teach the method of claim 21, and Hwang further teaches the step of adjusting the determined optimal range based upon the data acquired during the drying function (Para 0017; a learning unit that produces information on course setting adequate for specific laundry, and the learning unit extracts and learns features from information on the volume and image of laundry and information measured in the washing machine and produces information on course setting in response to the results of learning, wherein the learning unit is the controller and the course setting is the optimal range). 
Therefore, it would be obvious to one of ordinary skill in the art to include the step of adjusting the optimal range based on data acquired during the drying function as described by Hwang in the method taught by Balinski and Altinier in order to optimize the laundry treatment process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ROBERT BARKER whose telephone number is (571)272-2720. The examiner can normally be reached M-Th 8-5 Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL ROBERT BARKER/            Examiner, Art Unit 1711                                                                                                                                                                                            

/MICHAEL E BARR/            Supervisory Patent Examiner, Art Unit 1711